Citation Nr: 1417985	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  10-22 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for right knee meniscus tear with arthritis, status post meniscectomy and arthroscopy.

2.  Entitlement to an evaluation in excess of 10 percent for left knee strain with Baker's cyst.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to May 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The Veteran had an informal conference with a Decision Review Officer (DRO) in October 2009.

In a February 2010 rating decision, the RO assigned a 100 percent temporary total rating (T/TR) under the provisions of 38 C.F.R. § 4.30 based on the need for convalescence following a right thigh tibia surgery, effective November 16, 2009. Thereafter, a scheduler 20 percent rating for the Veteran's service-connected right knee disability was restored from March 1, 2010.

In February 2011, the Veteran testified at a Board hearing before the undersigned at the RO; a transcript of that hearing is of record.  

In January 2012, the Board remanded these matters to the Agency of Original Jurisdiction (AOJ) for additional development.

Thereafter, in a June 2012 rating decision, the RO denied entitlement to the assignment of a separate compensable evaluation for the Veteran's right knee scar.  In an August 2012 rating decision, the RO assigned a 100 percent temporary total rating (T/TR) under the provisions of 38 C.F.R. § 4.30 based on the need for convalescence following a right knee surgery, effective May 31, 2012.  Thereafter, a scheduler 20 percent rating for the Veteran's service-connected right knee disability was restored from July 1, 2012.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board's review of the claims file reveals that further development on the issues of entitlement to an evaluation in excess of 20 percent for right knee meniscus tear with arthritis, entitlement to an evaluation in excess of 10 percent for left knee strain with Baker's cyst, and entitlement to a TDIU is warranted.

As an initial matter, additional evidence was added to file and uploaded to Virtual VA since the June 2012 supplemental statement of the case (SSOC) was issued and before the case was transferred to the Board in October 2012.  This additional evidence includes VA treatment records dated from June to August 2012 that were associated with Virtual VA in October 2012 as well as a May 2012 VA operation report that was associated with the claims file in August 2012.  The records showed continued inpatient and outpatient treatment for the Veteran's service-connected knee disabilities and are clearly relevant to the matters on appeal. 

When evidence is received prior to the transfer of a case to the Board a SSOC must be furnished to the Veteran, and his representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issues on appeal.  38 C.F.R. § 19.37(a) (2013).  There is no legal authority for a claimant to waive, or the RO to suspend, this requirement.  38 C.F.R. § 20.1304(c) (2013).  As the additional evidence is relevant to the increased rating and TDIU issues on appeal, the Board must remand these issues for the purpose of having the AOJ readjudicate the matters and issue an appropriate SSOC.  

In addition, pertinent VA treatment records dated from August 2012 to April 2014 as well as a March 2014 VA Knee and Lower Leg Conditions Disability Benefits Questionnaire (DBQ) report were added to the Veteran's Virtual VA and VBMS electronic files in 2014.  Those records were clearly not considered in the June 2012 SSOC.  The Veteran also has not submitted a waiver of RO consideration of this additional evidence.  Accordingly, the RO must also review this additional evidence associated with the record when issuing an appropriate SSOC.  38 C.F.R. 20.1304 (2013).

In the January 2012 remand, the Board found that the issue of entitlement to a TDIU had been reasonably raised by the record and was, thus, properly before the Board by virtue of the Veteran's increased rating claims on appeal pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board instructed the AOJ to obtain a VA examination and opinion to determine whether the Veteran's service-connected knee disabilities, alone or in aggregate, rendered him unable to secure or follow a substantially gainful occupation.  

In a February 2012 VA Knee and Lower Leg Conditions DBQ report, the VA examiner opined that the Veteran's knee conditions impacted his ability to work.  The examiner indicated that the pain prevented protracted sitting or standing and perhaps would be lessened with removal of hardware.  It was further indicated that the Veteran had sensation of instability on uneven surfaces and that there was potential for further stress-induced deterioration, precluding most physically demanding employment.  However, the examiner noted that sedentary employment allowing frequent change between sitting and standing should be well tolerated.  In a March 2014 VA Knee and Lower Leg Conditions DBQ report, conducted after the Veteran's May 2012 VA right medial tibial hardware removal surgery, the Veteran commented that he continued to have chronic right knee pain and that there seemed to be no medication that could relieve the pain.  He reported that his right knee disease had progressed and may require knee replacement in the coming months.  It was noted that the Veteran continued to receive physical therapy and pain medications to help ease the pain until replacement surgery.  The VA examiner then opined that the Veteran's right knee condition impacted his ability to work, affecting prolonged standing, walking, running, and any weight bearing act.

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based on the cumulative evidence discussed above showing the especially progressive nature of the Veteran's service-connected right knee disability, the Board finds that the AOJ should obtain an additional VA medical opinion to clarify whether the Veteran's service-connected right and left knee disabilities render him unable to secure or follow a substantially gainful occupation.

The record also reflects that the Veteran has received VA medical treatment for his service-connected knee disabilities from the VA Medical Center (VAMC) in Albuquerque, New Mexico.  However, as the claims file and electronic files only include treatment notes from that treatment provider dated up to April 2014, all additional pertinent VA treatment records should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AOJ should obtain and associate with the record any outstanding, pertinent VA records.


Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's service-connected knee disabilities, to include records from the Albuquerque VAMC for the period from April 2014 to the present.

2.  Then, the AOJ should obtain a medical opinion from a physician with sufficient expertise to clarify whether the Veteran's service-connected right and left knee disabilities render him unable to secure or follow a substantially gainful occupation.  The claims files and any pertinent evidence in Virtual VA/VBMS that is not contained in the claims files should be provided to and reviewed by the VA physician.  A notation to the effect that this record review took place should be included in the report of the physician.

Although it is the responsibility of the VA rating specialist to determine, based on all the relevant evidence of record--including reports of examination, outpatient treatment records, lay statements, letters from employers, and evidence pertaining to the Veteran's educational background and employment history--whether the Veteran is unable to obtain or retain substantially gainful employment in light of his service-connected disabilities alone, the VA examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected knee disabilities.  It is the examiner's responsibility to furnish a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activities which include employment.  38 C.F.R. § 4.10.  This description may include an opinion on such questions as whether a claimant's condition precludes standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks.  Moore v. Nicholson, 21 Vet. App. 211, 219 (2007) (the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom. Moore v Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

The physician should acknowledge and discuss the findings contained in the February 2012 and March 2014 VA DBQ reports.

Rationale for all requested opinions must be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655.

4.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all of the evidence added to the record since the June 2012 SSOC.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

